—Order and judgment (one paper), Supreme Court, New York County (Carol Huff, J.), entered December 3, 1993, after a jury trial, which, inter alia, found defendants-appellants *179jointly and severally liable to plaintiff under a guarantee, unanimously affirmed, with costs.
The court properly found that the guarantee, which named the corporation as guarantor but was signed by appellants in their individual capacities, was ambiguous, and admitted parol evidence to establish the intent of the parties (see, Sullivan County Wholesalers v Sullivan County Dorms, 59 AD2d 628). The action is plainly one to enforce a contract that is ambiguous, and not, as appellants argue, one to reform a contract because of mistake. We have also reviewed the claims of errors with respect to evidentiary rulings and jury instructions and find them to be without merit. Concur—Kupferman, J. P., Ross, Asch, Nardelli and Mazzarelli, JJ.